Mitchell, J. (concurring)
The act of 1921, among other things, provides in substance that no corporation or person shall operate any motor propelled vehicle for the transportation of persons or property for compensation on any public highway in this state except in accordance with the provisions of the act. It requires the commission, now known as the director of public *591works, to regulate every automobile transportation company operating in this state and to fix, alter and amend rates and charges so that they shall be reasonable and sufficient, and prescribe rules and regulations for the safety of operations affecting the relationship between the automobile transportation company and the traveling and shipping public. It denies the right to operate for the transportation of persons or property between fixed termini or over a regular route in this state without first having obtained from the director of public works a certificate declaring that public convenience and necessity require such operation. It requires the owner or operator to first procure liability and property damage insurance or a surety bond on each vehicle in protection of the rights of persons and property. It provides for an annual minimum fee of ten dollars for each vehicle, and if the seating capacity of it exceeds eight persons, a further fee computed on the basis of fifty cents per passenger for such additional seating capacity. By its terms, all sums collected shall go through the state treasurer’s office into the public service revolving fund. It provides that, if for any reason any section, snb-section, sentence, clause or phrase of the act shall be held invalid, such decision shall not affect the validity of the remaining portion of the act, and that the act shall not repeal any existing law or laws with relation to motor propelled vehicles.
Prior acts of the legislature, together with this one, provide a comprehensive system of highways, and for the supervision and regulation of motor vehicles operating thereon, primarily for the enforcement of order and the protection of persons and property, and,, as stated in Hendrick v. State of Maryland, 235 U. S. *592610, 59 L. Ed. 385, of a law of Maryland on this same subject:
“A further evident purpose was to secure some compensation for the use of facilities provided at great cost, from the class for whose needs they are essential and whose operations over them are. peculiarly injurious.”
The respondent contends, that' the act imposes an unwarranted burden on interstate commerce. On the contrary, the act, in § 8, specifically declares that it shall not apply to such commerce, except in so far as the same may be permitted under the provisions of the constitution of the United . States and the acts of Congress. Manifestly the purpose of the law, as declared in its title, is supervision and regulation in behalf of the public welfare, with the added feature of reasonable fees somewhat by way of compensation for the costly construction and maintenance of the highways by the state. The assault made by the general demurrer calls, in question not necessarily the combination of all the provisions of the act, but each and every one of them separately. Respondent’s argument, however, proceeds upon the theory that if any one of the provisions of the act runs counter to its rights under the commerce clause of the Federal constitution, that for that reason the whole law is invalid and the complaint is bad. But the statute itself provides against .that very result. The complaint alleges that the respondent has not complied with any of the provisions of the law or the rules and regulations of the .department of public works adopted.pursuant, thereto as expressly authorized by the act, and is operating in total disregard of the law and the state’s authorities. The general,demurrer admits the charges, so that the province of the court in this case is not to determine if there is any *593one feature of the law that is invalid under the Federal constitution, nor do I express the opinion that there is, but rather the question is to ascertain if any one or more of the substantial provisions of the act is without that objection. There is no question that such is the case. I rely on decisions of the supreme court of the United States. Maryland adopted a scheme for the supervision and regulation of motor vehicles on its highways. A resident of another state was arrested and prosecuted in Maryland for operating a motor vehicle on the highways of the state without having procured the certificate of registration required by the statute. One of the defendant’s objections to the law was that it was an attempt on the part of the state to regulate interstate commerce. In disposing of the objection the court, in the case of Hendrick v. State of Maryland, cited in the majority opinion, said:
“The movement of motor vehicles over the highways is attended by constant and serious dangers to the public, and is also abnormally destructive to the ways themselves. Their success depends on good roads, the construction and maintenance of which are exceedingly expensive; and in recent years insistent demands have been made upon the states for better facilities, especially by the ever-increasing number of those who own such vehicles. . . .
“In the absence of national legislation covering the subject a state may rightfully prescribe uniform regulations necessary for public safety and order in respect to the operation upon its highways of all motor vehicles — those moving in interstate commerce as well as others. . . . This is but an exercise of the police power uniformly recognized as belonging to the states and essential to the preservation of the health safety and comfort of their citizens; and it does not constitute a direct and material burden on interstate commerce. ’ ’
*594And in the later case of Kane v. State of New Jersey, 242 U. S. 160, 61 L. Ed. 222, the court said:
“The power of a State to regulate the use of motor vehicles on its highways has been recently considered by this court and broadly sustained. It extends to nonresidents as well as to residents. It includes the right to exact reasonable compensation for special facilities afforded as well as reasonable provisions to ensure safety. And it is properly exercised in imposing a license fee graduated according to the horse power of the engine. Hendrick v. State of Maryland, 235 U. S. 610.”
These cases, as I understand, are authority for the validity of state statutes only when they are simply regulatory and when they neither prohibit nor impose an undue burden on interstate commerce.
That some of the provisions of the act are well within the regulatory rights and powers of the state, there can be no serious question; that some other may not be, it is unnecessary to decide in this case.
The majority opinion, in my opinion, properly disposes of the point presented by the demurrer that the court has no jurisdiction of the subject-matter.
For these reasons, I concur in the result arrived at in the majority opinion.
Pemberton, J., concurs with Mitchell, J.